Citation Nr: 0427469	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-01 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date, prior to May 7, 2001, for a 
grant of service connection for adenocarcinoma of the 
prostate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel








INTRODUCTION

The veteran had active military service from August 1967 to 
November 1968.

This matter is on appeal to the Board of Veterans Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In October 2001, the RO 
granted service connection for adenocarcinoma of the prostate 
with assignment of a 100 percent evaluation effective May 7, 
2001, with reduction to 10 percent effective October 1, 2001. 


FINDINGS OF FACT

1.  The veteran filed a VA compensation claim on May 7, 2001, 
to establish service connection for adenocarcinoma of the 
prostate as a residual of exposure to herbicides in Vietnam.

2.  The RO in October 2001 granted service connection for 
adenocarcinoma of the prostate with assignment of a 100 
percent evaluation effective from May 7, 2001.

3.  Although adenocarcinoma of the prostate was mentioned in 
the formal application for service connection filed on May 7, 
2001, there was a pending claim for service connection prior 
to the formal application based upon information in VA 
clinical records dated October 20, 2000.


CONCLUSION OF LAW

The criteria for an effective date for a grant of service 
connection of adenocarcinoma of the prostate retroactive to 
October 20, 2000, have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 
3.160, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of service (DD Form 214) shows that he 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal.  The record shows the RO in January 1996 denied his 
claim of service connection of pulmonary fibrosis and 
emphysema as a result of exposure to herbicides.  Therein the 
rating board conceded his exposure to herbicides based upon 
the award of the aforementioned decorations.  

On May 7, 2001 the RO received the veteran's correspondence 
that contained the claim of service connection for 
adenocarcinoma of the prostate as secondary to exposure to 
Agent Orange in Vietnam.  He stated that he was presently 
receiving treatment at a VA medical facility.  In a September 
2001 report of contact he stated that VA treatment had 
commenced in October 2000.  The RO received a record of VA 
follow-up treatment for adenocarcinoma of the prostate that 
had begun early in 2001.  

The RO issued a rating decision in October 2001 wherein it 
granted entitlement to service connection for adenocarcinoma 
of the prostate effective May 7, 2001, the date the veteran's 
claim for service connection was received.  He disagreed with 
the effective date and argued for an effective date in 
October 2000.

The RO obtained additional VA clinical records showing that 
on October 20, 2000, the veteran was seen for and evaluation 
of an elevated prostate specific antigen (PSA).  The biopsy 
of the prostate completed in November 2000 revealed 
adenocarcinoma.  In October 2002 a VA physician opined that 
it was more likely than not that the veteran had prostate 
cancer in October 2000 based upon the natural history of the 
disease and the fact that he had an elevated PSA level at 
that time. 


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  

The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  

Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  


The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to an earlier 
effective date for service connection for adenocarcinoma of 
the prostate has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a grant 
of the benefit sought.  Simply stated, the veteran believes 
he should be compensated from the time he received the 
initial VA work-up in October 2000.  

In any event, the record shows that the RO issued a 
comprehensive VCAA notice letter in September 2001 before it 
decided the claim for service connection.  The veteran 
appealed the initial determination of the effective date.  In 
such circumstances the VA General Counsel has concluded that 
under 38 U.S.C.A. § 5103(a), VA, upon receipt of a complete 
or substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA has completed the essential development and procedural 
steps outlined in the VA General Counsel's precedent opinion.  
Therefore there is no further assistance required on VA's 
part to insure an informed decision.  As discussed below, the 
record does allow for a grant of the benefit sought.


Earlier Effective Date for Service Connection

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400 and provide generally that 
the effective date for disability compensation based on 
service connection shall be the later of the date of claim or 
the date entitlement arose.  

Regarding adenocarcinoma of the prostate, it is readily 
apparent from the record how the RO selected the May 7, 2001, 
effective date.  The record shows no specific claim for 
service connection communicated to the RO formally until May 
7, 2001, when correspondence referenced an intention to claim 
service connection for adenocarcinoma of the prostate based 
on exposure to Agent Orange.  There is simply no pertinent 
communication earlier in the claims folder to establish a 
formal claim.  

The appellant argues that the award of service connection 
should be made effective no later than in October 2000 when 
he initially sought VA treatment.  The applicable law 
provides the effective date for an original claim is governed 
by 38 U.S.C.A. § 5110(a).  

This provision states that such an effective date shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of claim.  The implementing 
regulation 38 C.F.R. § 3.400(b)(2) provides that the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later, unless the claim is 
received within one year after separation from service.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The medical evidence showing 
treatment in October 2000 did not contain a diagnosis of 
adenocarcinoma of the prostate, but it did contain objective 
medical evidence indicating that the veteran suffered from a 
prostate disorder that in substance established the likely 
existence of adenocarcinoma of the prostate in October 2000.  

Although mere presence of the medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for the condition, the fact that he went to VA 
initially is evidence of a belief of entitlement in light of 
his history.  

For example, the veteran had previously filed a claim based 
upon herbicide exposure and prostate cancer was a disease 
positively associated with herbicide exposure at the time he 
sought VA medical treatment in October 2000.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Buckley v. West, 12 Vet. 
App. 76, 82-83 (1998); Suttman v. Brown, 5 Vet. App. 127, 132 
(1993); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim prior to May 7, 2001.  

Here a claim specifying adenocarcinoma of the prostate linked 
to military service was submitted within one year of the 
treatment in October 2000.  Consequently, the record does 
allow for an earlier effective date for service connection in 
this case.  

The VA reports show the veteran was seen for prostate 
evaluation initially on October 20, 2000, and a communication 
contemplated by 38 C.F.R. §§ 3.157 and 3.160 followed to 
establish a formal claim.  

Therefore, the appropriate effective date for service 
connection should be October 20, 2000, and compensation would 
be properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  

The VA clinical records from October 2000 although received 
after the rating decision in 2001 were constructively before 
the RO.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
See also VAOPGCPREC 12-95 ("However, it should be borne in 
mind that such records may themselves constitute informal 
claims, which can have implications for the effective dates 
of resulting awards.")  


ORDER

Entitlement to an effective date, for a grant of service 
connection for adenocarcinoma of the prostate, retroactive to 
October 20, 2000, is granted, subject to the regulations 
governing the payment of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



